DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 5/23/2022, with respect to the objection to claims 5 and 16 have been fully considered and are persuasive (Applicant’s Arguments and Remarks, pages 10-11).  The previous ground of rejection has been withdrawn. 

The remainder of Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 

Applicant argues that claim 1 distinguishes from the prior art as the term superposition coding has an art recognized meaning that is more than the mere simultaneous transmission of the system of Li (Id at 11-14) and that Applicant’s specification supports this interpretation indicating that superposition coding includes a first “base layer” signal and a superimposed “enhancement layer” signal (Id at 13). The examiner agrees that the system of Li discloses simultaneous transmission without explicitly disclosing the term “superposition coding”. However, the examiner disagrees that the term “superposition coding” must be narrowly construed as stated in applicant’s specification based on the knowledge of a person of ordinary skill in the art. Applicant’s specification does not exclusively limit the term superposition coding to the recited coding technique and therefore does not act to limit the scope of the claim. See MPEP 2111.01 (II). Furthermore, the term superposition coding is not so clearly defined in the art that a person of ordinary skill in the art would ascribe the meaning argued by applicant. Finally, Applicant has provided no extrinsic evidence of the use of the term superposition coding having a definition such that a person of ordinary skill in the art would understand it the term to be limited to the argued interpretation. Therefore, the broadest reasonable interpretation of the term superposition coding includes a system as presented by Li.
 In the system of Li the uplink and sidelink transmissions are simultaneous/superpositioned in time and are therefore superpositioned signals (paragraphs 0410-0411; 0422; a see also 411-422). Furthermore Li adjusts the modulation and coding scheme applied to each transmission based on the relative allocated power to each of the superpositioned signals (paragraph 0422). Therefore, the first and second signals are superposition coded within the broadest reasonable interpretation of the term superposition coded.
	Applicant argues that the remaining claims are allowable for the reasons stated with respect to claim 1. (Id at 13-14). Therefore, the examiner finds Applicant’s arguments unpersuasive for the reasons stated with respect to claim 1, supra.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li, et al. (US Pre Grant Publication No. 2021/0410084 A1).

	Regarding claims 1 and 12, Li discloses a method of wireless communication at a user equipment (UE), (fig. 1E, elements F, B, exc) the method comprising and a user equipment (UE) (fig. 1E, elements F, B, exc.) for wireless communication, the UE comprising a transceiver (fig. 1F, element 120) for wirelessly communicating with a radio access network (RAN) entity (fig. 1E, element 129) and one or more processors (fig. 1F, element 118) electronically coupled to the transceiver (fig. 1F, connection between 118 and 120) and configured to:
	
a. receiving/receive from a radio access network (RAN) entity, an uplink indication, wherein the uplink indication is associated with an uplink message. (The system of Li discloses a UE may be scheduled with an uplink Uu transmission at the same time as a sidelink [paragraphs 0410-0411]. The uplink Uu transmission is associated with an uplink indication of transmission priority [paragraph 0415] used for uplink Uu message and also of the utilized transmission power modulation and coding scheme, exc [paragraph 0422, 0331].)

c. map/mapping the uplink indication to a sidelink indication associated with a sidelink message. (The uplink indication of transmission priority is mapped to a sidelink indication by using the relative values of the uplink and sidelink priorities to determine the power used for sidelink trasmission and what MCS the sidelink is to use [i.e. sidelink indication] [paragraph 0422; see also 0414-0422].)

d. superposition coding the uplink message and the sidelink message into a broadcast transmission based the uplink indication and the sidelink indication (The uplink and sidelink message are transmitted at the same time [i.e. superpositioned] based on the sidelink indication [i.e. the sidelink MCS and power mapped] and the uplink indication [i.e. based on the uplink priority and sidelink priority determining the power adjustments applied to the uplink/Uu transmission][paragraphs 0410-0411; 0422; a see also 411-422].)

e. transmitting, to the RAN entity, the broadcast transmission (paragraph 0422- see (d), supra).

	Regarding claims 2 and 13, Li discloses the uplink indication comprises one or more downlink control information messages for scheduling at least one of the uplink message or the sidelink message. (Li discloses scheduling is performed using DCI messages [paragraphs 0315-0316].)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (US Pre Grant Publication No. 2021/0410084 A1) as applied to claims 1 and 12 and further in view of Lee, et al. (US Pre Grant Publication No. 2020/0296690 A1)

Regarding claims 5 and 16, Li fails to disclose the sidelink path loss of the sidelink communication channel of the UE is based on a reference signal received power indication of the sidelink communication channel and sidelink control information from one or more other UEs. In the same field of endeavor, Lee discloses the sidelink path loss of the sidelink communication channel of the UE is based on a reference signal received power indication of the sidelink communication channel and sidelink control information from one or more other UEs. (The system of Lee discloses the sidelink control information format [i.e. sidelink control information] is used to determine and measure the PSSCH-RSRP of the sidelink PSSCH. [Page 11, table 2 – “The PSSCH-RSRP measurement according to the received SCI Format 1…”].)
Therefore, since the system of Lee discloses the use of SCI format based RSRP measurements, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the SCI format based RSRP measurement of Lee with the system of Li by using the SCI format to determine the RSRP of the sidelink. The motive to combine is to allow sidelink quality measurement. 


Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (US Pre Grant Publication No. 2021/0410084 A1) as applied to claims 1 and 12 and further in view of Guo, et al. (US Pre Grant Publication No. 2020/0029318 A1).

Regarding claims 7 and 18, Li discloses receiving a DCI message scheduling a sidelink message (paragraph 0422, 0331). 
Li fails to discloses when the uplink indication comprises the one or more downlink control information messages, receiving, from the RAN entity, the uplink indication comprises: receiving/receive, from the RAN entity, the one or more downlink control information messages for scheduling a transmission of both a sidelink message and an uplink message to the RAN entity. (i.e. Li is not clear about the DCI being used for scheduling an uplink message to the RAN entity, as the uplink is identified as scheduled but the use of the DCI for this purpose is not clear). In the same field of endeavor, Guo discloses the uplink indication comprises the one or more downlink control information messages, receiving, from the RAN entity, one of the uplink indication or the uplink port identification comprises: receiving/receive, from the RAN entity, the one or more downlink control information messages for scheduling a transmission of both a sidelink message and an uplink message to the RAN entity. (Guo discloses using a single DCI message [paragraph 0359] or multiple DCI messages [paragraph 0360] to schedule transmission of both sidelink and uplink information [paragraph 0359].)
Therefore, since the system of Guo discloses the use of DCI for both uplink and sidelink scheduling, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the single DCI scheduling of Guo with the system of Li by using one or more DCI messages to schedule the uplink and sidelink transmission. The motive to combine is allow re-use of existing DCI structures for scheduling of combined uplink and sidelink transmissions to reduce development time and allow re-use of existing mechanisms. 

Claims 8, 10, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (US Pre Grant Publication No. 2021/0410084 A1) as applied to claims 1 and 12 and further in view of Guo, et al. (US Pre Grant Publication No. 2020/0029318 A1) and Tang, et al. (US Pre Grant Publication No. 2021/0051613 A1).

Regarding claims 8 and 19, Li fails to disclose the one or more downlink control information messages comprises one downlink control information message for scheduling a transmission of both the sidelink message and the uplink message. In the same field of endeavor, Guo discloses the one or more downlink control information messages comprises one downlink control information message for scheduling a transmission of both the sidelink message and the uplink message (Guo discloses using a single DCI message to schedule transmission of both sidelink and uplink information [paragraph 0359].)
Therefore, since the system of Guo discloses the use of DCI for both uplink and sidelink scheduling, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the single DCI scheduling of Guo with the system of Li by using one DCI message to schedule the uplink and sidelink transmission. The motive to combine is reduce overhead by using a single DCI to schedule both uplink and sidelink.
Li as modified by Guo fail to disclose the uplink and sidelink transmission are in the same timeline such that the scheduling is in the same timeline. In the same field of endeavor, Tang discloses the uplink and sidelink transmission are in the same timeline such that the scheduling is in the same timeline. (The system of Tang discloses that uplink and sidelink transmissions may be synchronous when the base station of the uplink and both of the UEs are synchronized to the same reference or when they are adjusted to be [paragraph 0024] and the existence of scheduling collisions where uplink and sidelink are scheduled at the same time [paragraph 0029].)
Therefore, since Tang discloses the use of a same timeline, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the same timelines of Tang with the system of Li as modified by Guo by implementing the uplink and sidelink on the same timeline such that the DCI scheduling message schedules the same timeline. The motive to combine is to simplify transmission and avoid offsets through.
Regarding claims 10 and 21, Li discloses the single slot of the broadcast transmission is another slot (n+y) which is identified as the scheduled slot of both the uplink and sidelink transmission. (The system of Li discloses a UE may be scheduled with an uplink Uu transmission at the same time as a sidelink in a slot [i.e. slot n+y][paragraphs 0410-0411].)
Li fails to disclose one or more downlink control information messages comprises receiving the first downlink control information message at a slot n, and receiving the second downlink control information message at a slot (n+x), and the single slot of the broadcast transmission is another slot (n+y) identified in both the first downlink control information message and the second downlink control information message. In the same field of endeavor, Guo discloses one or more downlink control information messages comprises receiving the first downlink control information message at a slot n, and receiving the second downlink control information message at a slot (n+x), and the single slot of the broadcast transmission is another slot (n+y) identified in both the first downlink control information message and the second downlink control information message. (Guo discloses one or more DCI messages may schedule the uplink [i.e. first control information] and downlink [i.e. second control information] at slots [paragraphs 359, 366, 369].)
Therefore, since Guo disclose DCI scheduling, it would have been obvious to schedule the information message at slot n+x comprising the scheduled uplink and sidelink trasmissions, as taught by Li by using a first DCI transmission at a first message slot n to send the sidelink schedule/first control information, a second message at a second slot [i.e. n+x] to send the uplink schedule/second control information, each of the transmission scheduled at slot n+y. The motive to combine is to allow the use of separate scheduling using DCI to allow for small message transmission size to reduce the size of retransmissions. 
Li as modified by Guo fail to explicitly disclose x and y comprise integer values [i.e. that the frames are synchronized between the uplink and sidelink such that they have integer offsets between each other and not fractional offsets]. In the same field of endeavor, Tang discloses  x and y comprise integer values (The system of Tang discloses that uplink and sidelink transmissions may be synchronous when the base station of the uplink and both of the UEs are synchronized to the same reference or when they are adjusted to be [paragraph 0024] and the existence of scheduling collisions where uplink and sidelink are scheduled at the same time [paragraph 0029].)
Therefore, since Tang discloses the use of synchronized uplink and sidelinks, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the same timelines of Tang with the system of Li as modified by Guo by implementing the uplink and sidelink on the in a synchronized manner such that scheduling offsets between them are integer multiples. The motive to combine is to simplify transmission and avoid offsets through synchronization.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (US Pre Grant Publication No. 2021/0410084 A1) as applied to claims 1 and 12 and further in view of Guo, et al. (US Pre Grant Publication No. 2020/0029318 A1) and Liu, et al. (US Pre Grant Publication No. 2018/0359749 A1).

Regarding claims 9 and 20, Li fails to disclose a first downlink control information message for scheduling a transmission of the sidelink message and a second downlink control information message for scheduling a transmission of the uplink message. In the same field of endeavor, Guo discloses a first downlink control information message for scheduling a transmission of the sidelink message and a second downlink control information message for scheduling a transmission of the uplink message (Guo discloses using multiple DCI messages [paragraph 0360] to schedule transmission of both sidelink and uplink information [paragraph 0359-0360].)
Therefore, since the system of Guo discloses the use of DCI for both uplink and sidelink scheduling, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the separated DCI scheduling of Guo with the system of Li by using a first DCI message to schedule a sidelink message and a second DCI message to schedule an uplink message. The motive to combine is allow re-use of existing DCI structures for scheduling of uplink and sidelink information while reducing overall message size by serially sending the DCI scheduling information to reduce the data needed for retransmission in the case of a transmission failure.  
	Li as modified by Guo fails to disclose the sidelink is scheduled in a first timeline and the uplink is scheduled in a second timeline. In the same field of endeavor, Liu discloses disclose the sidelink is scheduled in a first timeline and the uplink is scheduled in a second timeline. (Liu discloses the use of an offset compensating information to uniquely determine sidelink scheduling in terms of the uplink/Uu interface time units when no alignment exists between the uplink/Uu and sidelink interfaces [i.e. there is not common timeline] [paragraphs 0294, 0296-0299].)
	Therefore, since the system of Liu discloses the use of different timelines, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the different timelines of Liu with the system of Li as modified by Guo by implementing and scheduling the sidelink in a first timeline and the uplink in a second timeline. The motive to combine is to not require synchronization between uplink and sidelink so they may continue to operate from different synchronization sources when necessary, such as when the sidelink connects to another UE using a different synchronization source such as an unsynchronized eNB.

Allowable Subject Matter

Claims 3, 4, 6, 11, 14, 15, 17 and 22 are objected to. 

Claims 23-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 14, the prior art fails to teach suggest or disclose the uplink modulation index is based on a sidelink path loss of a sidelink communication channel of the UE and an uplink path loss of an uplink communication channel for communication between the UE and the RAN entity. That is, the closest prior art of record, Li does not disclose the use of uplink or sidelink path loss information in determining the uplink modulation index, which is solely determined based on priority (paragraph 0422). Furthermore, no other art teaching this limitation could be located and if such art was located it is not clear how it could be combined with the system of Li in which the uplink MCS depends on the priorities used. 
Regarding claims 4 and 15, the prior art fails to teach suggest or disclose transmitting to the RAN entity, the sidelink path loss of the sidelink communication channel of the UE, and the uplink path loss of the uplink communication channel for enabling the RAN entity to select the uplink modulation index for communication to the UE. That is, the closest prior art of record, Li does not disclose the use of uplink or sidelink path loss information in determining the uplink modulation index, which is solely determined based on priority at the UE (paragraph 0422). Furthermore, no other art teaching this limitation could be located and if such art was located it is not clear how it could be combined with the system of Li in which the uplink MCS depends on the priorities used. 
Regarding claims 6 and 17, the prior art fails to teach suggest or disclose receiving from the RAN entity, a modulation and control scheme range containing the uplink modulation index and receiving, from the RAN entity, modulation and control scheme mapping information for mapping the uplink modulation index to the one or more sidelink modulation indices. That is, the closest prior art of record, Li discloses that the UE may map a sidelink indication to an uplink indication so that it may link the sidelink indication (i.e. MCS or power) to a particular combination of uplink indications (i.e. priority of the uplink and sidelink channels) to allow for simultaneous/superimposed transmission on the uplink and sidelink below a maximum allowed transmit power. However, in the system of Li the base station/RAN does not participate in the uplink and sidelink mapping as it does not need or use this information since the UE is solely in charge of the mapping (unlike the present application in which the base station determines the sidelink indications and the mapping to occur between the uplink and sidelink indications [i.e. uplink MCS or ports on the uplink map to specific sidelink MCS or ports, as determined and signaled by the base station, based, for example, on the uplink/sidelink channel quality, exc.]) Therefore, the prior art of Li fails to disclose this element. No other art teaching the mapping at the base station could be located. Furthermore, even if such art did exist it is not clear how it could be combined with the base station of Li which, for the reasons discussed, infra, has no need to determine uplink sidelink mapping. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 11 and 22, the prior art fails to teach suggest or disclose the uplink port identification comprises two or more uplink port identifications of two or more uplink ports, wherein each uplink port identification of the two or more uplink port identifications is associated with an uplink port of the two or more uplink ports and the sidelink port identification comprises only two sidelink port identifications of only two sidelink ports, wherein each sidelink port identification of the only two sidelink ports is associated with one sidelink port of the only two sidelink ports. That is, no art teaching this feature could be located in the context of a system as claimed (note that the primary reference of Li does not even teach the claimed uplink ports, let alone the claimed port association made here). Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 23 and 27, the prior art fails to teach suggest or disclose mapping one of the sidelink indication to the uplink indication or the sidelink port identification to the uplink port identification. That is, the closest prior art of record, Li discloses that the UE may map a sidelink indication to an uplink indication so that it may link the sidelink indication (i.e. MCS or power) to a particular combination of uplink indications (i.e. priority of the uplink and sidelink channels) to allow for simultaneous/superimposed transmission on the uplink and sidelink below a maximum allowed transmit power. However, in the system of Li the base station/RAN does not need the uplink and sidelink mapping as it does not need or use this information since the UE is solely in charge of the mapping (unlike the present application in which the base station determines the sidelink indications and the mapping to occur between the uplink and sidelink indications [i.e. uplink MCS or ports on the uplink map to specific sidelink MCS or ports, as determined and signaled by the base station, based, for example, on the uplink/sidelink channel quality, exc.]) Therefore, the prior art of Li fails to disclose this element. No other art teaching the mapping at the base station could be located. Furthermore, even if such art did exist it is not clear how it could be combined with the base station of Li which, for the reasons discussed, infra, has no need to determine uplink sidelink mapping. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 24-26 and 28-30, the claims depend from claims 23 and 27 and are allowable for at least the reasons stated with respect to those claims, supra. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466